UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4658
GEORGE POPE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Marvin J. Garbis, District Judge.
                         (CR-01-555-MJG)

                      Submitted: March 5, 2003

                      Decided: March 28, 2003

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregg L. Bernstein, MARTIN, SNYDER & BERNSTEIN, P.A., Bal-
timore, Maryland, for Appellant. Thomas M. DiBiagio, United States
Attorney, Odessa P. Jackson, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. POPE
                              OPINION

PER CURIAM:

   George Pope appeals his conviction for two counts of mail fraud,
18 U.S.C. § 1341 (2000), based on the filing of fraudulent state
income tax returns. Pope raised three issues on appeal. Finding no
error, we affirm Pope’s conviction and sentence.

   First, Pope contends the district court erred in denying his motion
to suppress the evidence because the agents applying for the warrant
did not provide sufficient probable cause to justify its issuance. The
factual findings underlying a motion to suppress, including credibility
determinations, are reviewed for clear error, while the legal determi-
nations are reviewed de novo. Ornelas v. United States, 517 U.S. 690,
699 (1996). The defendant bears the burden of demonstrating a
Fourth Amendment violation, Rakas v. Illinois, 439 U.S. 128, 130 n.1
(1978), and this court reviews the evidence in the light most favorable
to the party prevailing below. United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998). We find the district court did not clearly err in
finding that the warrant application presented to the magistrate judge
a substantial basis for the conclusion that there was probable cause for
a search and that nexus existed between the place to be searched and
the items to be seized. See United States v. Blackwood, 913 F.2d 139,
142 (4th Cir. 1990); United States v. Anderson, 851 F.2d 727, 729
(4th Cir. 1988).

   Second, Pope asserts the Government failed to adduce sufficient
evidence at trial that Pope had a specific intent to defraud. A jury’s
verdict must be upheld on appeal if there is substantial evidence in the
record to support it. Glasser v. United States, 315 U.S. 60, 80 (1942).
In determining whether the evidence in the record is substantial, we
view the evidence in the light most favorable to the Government, and
inquire whether there is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). To support a guilty ver-
dict on a charge of mail fraud, the jury must find a defendant acted
with a specific intent to defraud. 18 U.S.C. § 1341; Ham, 998 F.2d at
1254. "Fraudulent intent may be inferred from the totality of the cir-
                        UNITED STATES v. POPE                         3
cumstances and need not be proved by direct evidence." Id. We find
that the material related to the tax fraud scheme discovered in the
apartment occupied by Pope provided sufficient evidence from which
the jury could infer Pope’s specific intent to file fraudulent returns.

   Finally, Pope contends the district court erred in its denial of his
request for a downward departure in the computation of his sentence.
He asserts that his role in the fraud scheme was de minimus, and that
the court erred in not granting a three-level downward adjustment
pursuant to U.S. Sentencing Guidelines Manual § 3B1.2 (2000). The
defendant has the burden of showing by a preponderance of the evi-
dence that he is entitled to a mitigating role adjustment. United States
v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999). Pope failed to shoul-
der that burden in light of the evidence that he ran a tax preparation
service, and that the materials related to the tax scheme were recov-
ered from his apartment. USSG § 3B1.2, comment. (nn.1,3). We find
the district court did not clearly err in declining to grant Pope an
adjustment for a minor or minimal role in the offense. United States
v. Love, 134 F.3d 595, 606 (4th Cir. 1998).

   We affirm the district court’s denial of the motion to suppress. We
also affirm Pope’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions area adequately pre-
sented in the material before the court and argument would not aid in
the decisional process.

                                                           AFFIRMED